Title: Governor Burnet and the Massachusetts Assembly, 9 October 1729
From: Franklin, Benjamin
To: 

His Excellency Governor Burnet died unexpectedly about two Days after the Date of this Reply to his last Message: And it was thought the Dispute would have ended with him, or at least have lain dormant till the Arrival of a new Governor from England, who possibly might, or might not be inclin’d to enter too rigorously into the Measures of his Predecessor. But our last Advices by the Post acquaint us, that his Honour the Lieutenant Governour (on whom the Government immediately devolves upon the Death or Absence of the Commander in Chief) has vigorously renew’d the Struggle on his own Account; of which the Particulars will be seen in our Next.

Perhaps some of our Readers may not fully understand the Original or Ground of this warm Contest between the Governour and Assembly. It seems, that People have for these Hundred Years past, enjoyed the Privilege of Rewarding the Governour for the Time being, according to their Sense of his Merit and Services; and few or none of their Governors have hitherto complain’d, or had Reason to complain, of a too scanty Allowance. But the late Gov. Burnet brought with him Instructions to demand a settled Salary of £1000 per Annum, Sterling, on him and all his Successors, and the Assembly were required to fix it immediately. He insisted on it strenuously to the last, and they as constantly refused it. It appears by their Votes and Proceedings, that they thought it an Imposition, contrary to their own Charter, and to Magna Charta; and they judg’d that by the Dictates of Reason there should be a mutual Dependence between the Governor and the Governed, and that to make any Governour independent on his People, would be dangerous, and destructive of their Liberties, and the ready Way to establish Tyranny: They thought likewise, that the Province was not the less dependent on the Crown of Great-Britain, by the Governour’s depending immediately on them and his own good Conduct for an ample Support, because all Acts and Laws which he might be induc’d to pass, must nevertheless be constantly sent Home for Approbation in Order to continue in Force. Many other Reasons were given and Arguments us’d in the Course of the Controversy, needless to particularize here, because all the material Papers relating to it, have been inserted already in our Publick News.
Much deserved Praise has the deceas’d Governour received, for his steady Integrity in adhering to his Instructions, notwithstanding the great Difficulty and Opposition he met with, and the strong Temptations offer’d from time to time to induce him to give up the Point. And yet perhaps something is due to the Assembly (as the Love and Zeal of that Country for the present Establishment is too well known to suffer any Suspicion of Want of Loyalty) who continue thus resolutely to Abide by what they Think their Right, and that of the People they represent, maugre all the Arts and Menaces of a Governour fam’d for his Cunning and Politicks, back’d with Instructions from Home, and powerfully aided by the great Advantage such an Officer always has of engaging the principal Men of a Place in his Party, by conferring where he pleases so many Posts of Profit and Honour. Their happy Mother Country will perhaps observe with Pleasure, that tho’ her gallant Cocks and matchless Dogs abate their native Fire and Intrepidity when transported to a Foreign Clime (as the common Notion is) yet her Sons in the remotest Part of the Earth, and even to the third and fourth Descent, still retain that ardent Spirit of Liberty, and that undaunted Courage in the Defence of it, which has in every Age so gloriously distinguished Britons and Englishmen from all the Rest of Mankind.
